Case: 20-1549   Document: 63     Page: 1   Filed: 03/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         NUANCE COMMUNICATIONS, INC.,
                   Appellant

                            v.

                    MMODAL LLC,
                      Appellee

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                  2020-1549, 2020-1550
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01431, IPR2018-01435.
                  ______________________

                Decided: March 10, 2021
                ______________________

    BRIAN E. FERGUSON, Weil, Gotshal & Manges LLP,
 Washington, DC, for appellant. Also represented by
Case: 20-1549     Document: 63    Page: 2   Filed: 03/10/2021




 2               NUANCE COMMUNICATIONS, INC.   v. MMODAL LLC



 STEPHEN BOSCO; ANISH R. DESAI, SUDIP KUMAR KUNDU,
 New York, NY; DAVID GREENBAUM, Nuance Communica-
 tion, Inc., Mahwah, NJ.

     GABRIEL K. BELL, Latham & Watkins LLP, Washing-
 ton, DC, for appellee. Also represented by INGE OSMAN,
 JONATHAN M. STRANG, KEVIN WHEELER; DAVID K.
 CALLAHAN, Chicago, IL.

    MEREDITH HOPE SCHOENFELD, Office of the Solicitor,
 United States Patent and Trademark Office, Alexandria,
 VA, for intervenor. Also represented by THOMAS W.
 KRAUSE, FARHEENA YASMEEN RASHEED, MOLLY R. SILFEN.
                 ______________________

     Before LOURIE, O’MALLEY, and REYNA, Circuit Judges.
 LOURIE, Circuit Judge.
     Nuance Communications, Inc. (“Nuance”) appeals from
 two final written decisions of the U.S. Patent and Trade-
 mark Office Patent Trial and Appeal Board (“the Board”)
 holding claims 8 and 13 of U.S. Patent 8,117,034 (“the ’034
 patent”) and claims 9–11 of U.S. Patent 6,999,933 (“the
 ’933 patent”) unpatentable as obvious. See MModal LLC v.
 Nuance Commc’ns, Inc., No. IPR2018-01431 (P.T.A.B. Apr.
 3, 2020), J.A. 134–96; MModal LLC v. Nuance Commc’ns,
 Inc., No. IPR2018-01435 (P.T.A.B. Apr. 21, 2020), J.A. 197–
 266. For the reasons detailed below, we affirm.
                        BACKGROUND
     Nuance owns the ’034 and ’933 patents, which are
 directed to systems and methods for correcting text
 generated by automatic speech recognition technology
 (“ASR”). We begin with a brief background of the
 technology. ASR converts spoken words into text. J.A.
 2702. Specifically, audio files with speech recordings are
 “distribute[d]” to computers with ASR. ’933 patent col. 1
Case: 20-1549     Document: 63      Page: 3     Filed: 03/10/2021




 NUANCE COMMUNICATIONS, INC.     v. MMODAL LLC                 3



 ll. 23–28. 1 Using ASR, the computers generate a written
 transcript of the audio file. Id. col. 1 ll. 29–39.
     The patents describe that ASR can be error-prone,
 requiring human editors (“transcriptionists”) to make
 corrections to the converted text. Id. col. 1 ll. 4–9; see also
 J.A. 1441 col. 1 ll. 35–52. In order to correct the generated
 text, transcriptionists typically listen to an audio file of the
 words while an “audio cursor” follows along in the
 transcript. ’933 patent col. 1 ll. 40–50. The audio cursor
 visually indicates the word in the transcript that
 corresponds to the word that has just been spoken in the
 audio file. Id. This method is referred to as “synchronous
 playback mode.” Id. Although synchronous playback mode
 made it easier for transcriptionists to review the transcript,
 it had a specific disadvantage: whenever transcriptionists
 would spot an error, they would need to stop the playback
 of the audio, correct the error, and only then resume the
 audio. Id. col. 1 ll. 51–58. The patents explain that the
 delay could be time consuming. Id. col. 2 ll. 7–13.
     The patents purport to improve upon the
 disadvantages of synchronous playback mode. Unlike
 previous systems, which disclosed only the use of an audio
 cursor, the patents disclose the use of a synchronous
 playback mode that includes an audio cursor and a text
 cursor. Id. col. 3 ll. 29–52. Consequently, transcriptionists
 can make a text correction with the text cursor while the
 audio cursor continues to move through the text in time
 with the audio. Id. col. 6 ll. 35–42. Importantly,
 transcriptionists need not stop the audio playback when
 making a text correction, unlike prior systems. Id. col. 3 ll.
 35–43. The patents further describe that transcriptionists
 can synchronize the text cursor with the audio cursor or the


     1   Because the specifications of the patent are sub-
 stantially similar, we cite only the ’933 patent unless oth-
 erwise indicated.
Case: 20-1549     Document: 63      Page: 4    Filed: 03/10/2021




 4               NUANCE COMMUNICATIONS, INC.     v. MMODAL LLC



 audio cursor with the text cursor. Id. col. 3 ll. 53–66, col. 8
 ll. 1–7. All of the challenged claims recite an audio cursor
 and a text cursor.
     Claim 8 of the ’034 patent reads as follows:
     8. A method of assisting in correcting text
     information recognized by a speech recognition
     device from speech information, the method
     comprising:
     receiving the speech information, the text
     information      recognized    from    the   speech
     information, and link information that associates
     portions of the text information with portions of the
     speech information from which the portions of the
     text information were recognized by the speech
     recognition device;
     providing an audio cursor for display during
     acoustic playback of the speech information, the
     audio cursor highlighting portions of the text
     information synchronous with the playback of the
     speech information according to associations
     provided by the link information such that, when
     displayed to the user, the audio cursor highlights
     the portions of the text information as the
     associated portions of the speech information are
     being acoustically played back; and
     providing a text cursor for display to facilitate
     editing the text information, the text cursor
     indicating a position in the text information where
     at least one edit will be performed upon receiving
     editing information entered by the user; and
     automatically synchronizing the text cursor and
     the    audio   cursor,   wherein      automatically
     synchronizing the text cursor and the audio cursor
     comprises automatically positioning the text cursor
     at a predetermined position relative to a location of
Case: 20-1549      Document: 63      Page: 5   Filed: 03/10/2021




 NUANCE COMMUNICATIONS, INC.      v. MMODAL LLC              5



     the audio cursor and automatically moving the
     location of the text cursor synchronous with the
     movement of the audio cursor during the acoustic
     playback until an editing operation is performed.
 ’034 Patent col. 9 l. 43–col. 10 l. 6.
     Dependent claim 13 recites:
     13. The method of claim 8, wherein automatically
     synchronizing includes continuously automatically
     synchronizing the text cursor and the audio cursor
     when a continuous synchronous playback mode is
     activated, the method further comprising:
     deactivating      continuously        automatically
     synchronizing upon receiving at least one first
     keyboard input from the user, the deactivating
     including uncoupling the text cursor from the audio
     cursor; and
     activating the continuous synchronous playback
     mode upon receiving at least one second keyboard
     input from the user to resume continuously
     automatically synchronizing the text cursor and
     the audio cursor.
 Id. col. 10 ll. 33–45.
     Claim 9 of the ’933 patent reads as follows:
     9. A correction method (16) for the correction of
     incorrect words in text information (ETI)
     recognized by a speech recognition device (1) from
     speech information (SD), in which the following
     method steps are executed:
     reception of the speech information (SD), the
     associated recognized text information (ETI) and
     link information (LI), which marks the part of the
     speech information (SD) at which the word was
Case: 20-1549      Document: 63      Page: 6   Filed: 03/10/2021




 6               NUANCE COMMUNICATIONS, INC.     v. MMODAL LLC



     recognized by the speech recognition device (1) for
     each word of the recognized text information (ETI);
     allowing a synchronous playback mode, in which,
     during the acoustic playback of the speech
     information (SD) the word of the recognized text
     information (ETI), which word is marked by the
     link information (LI) for the speech information
     (SD) just played back is marked synchronously,
     while the word just marked features the position of
     an audio cursor (AC);
     editing of the incorrect word with a text cursor (TC)
     according to editing information (EI) entered by a
     user, the editing of the incorrect word being
     possible with the synchronous playback mode
     activated in the correction device (10).
 ’933 patent col. 9 l. 44–col. 10 l. 20.
      Claim 10, which depends from claim 9, recites that the
 “text cursor (TC) is synchronized with the audio cursor
 (AC) or the audio cursor (AC) is synchronized with the text
 cursor (TC) depending on the editing information entered
 (EI).” Id. col. 10 ll. 21–25. Claim 11, which also depends
 from claim 9, requires that the “cursors . . . are
 synchronized by manually actuating at least one key.” Id.
 col. 10 ll. 26–28.
     This appeal primarily centers on two elements of the
 claims: (1) the use of a text cursor to edit incorrect words
 in a transcript, and (2) the use of an audio cursor to visually
 indicate the word in the transcript that corresponds to the
Case: 20-1549     Document: 63      Page: 7    Filed: 03/10/2021




 NUANCE COMMUNICATIONS, INC.     v. MMODAL LLC                7



 word that has just been spoken in the audio file.          See
 Appellant’s Br. 46. Both cursors are shown below.
 ʼ034 Patent, Portion of Fig. 1 (annotated).
     MModal LLC (“MModal”) filed petitions for inter partes
 review of claims 8 and 13 of the ’034 patent and claims 9–
 11 of the ’933 patent. In both petitions, MModal asserted
 that the claims would have been obvious over U.S. Patent
 6,360,237 (“Schulz”), or Schulz in view of U.S. Patent
 Publication 2002/0095291 (“Sumner”).
      Schulz discloses systems and methods for editing text
 generated by ASR while the recorded audio is played back.
 Like the patents, Schulz explains that prior art methods of
 correcting ASR transcription errors were time consuming
 because they required the transcriptionists to stop the
 audio playback before correcting any errors. J.A. 1441 at
 col. 2 ll. 6–8, 16–24. In order to improve upon this “slow
 process,” Schulz describes a “playback edit mode” that
 allows transcriptionists to edit a transcript without
 stopping the audio recording. J.A. 1441 at col. 2 ll. 23–24;
 J.A. 1443 at col. 5 l. 54–col. 6 l. 3.
     Schulz discusses multiple approaches for defining the
 location of an edit within the transcript.             In one
 embodiment, one cursor visually indicates both the location
 at which a text edit will occur and the position of the word
 just spoken in the audio playback. J.A. 1440 at Figs. 4a–
 4b; J.A. 1444 at col. 7 ll. 29–32; J.A. 1446 at col. 11 ll. 31–
 36. For example, “[i]n FIG. 4a, [shown below] the cursor is
Case: 20-1549     Document: 63     Page: 8    Filed: 03/10/2021




 8              NUANCE COMMUNICATIONS, INC.     v. MMODAL LLC



 underneath the word ‘accident’ at the same time that this
 word is being spoken on the audio recording. . . . The period
 edit function key is then depressed. FIG. 4b shows the
 insertion of a period 66 immediately after the word
 ‘accident.’” J.A. 1446 at col. 11 ll. 31–36.
      Alternatively, Schulz discloses a second embodiment
 that includes a “reaction time variable” to improve the
 editing process. Here, Schulz recognizes that a user may
 struggle to press the appropriate key quickly enough to
 trigger an edit “while the desired word is underscored by
 the cursor.” J.A. 1446 at col. 11 ll. 49–54. The reaction
 time variable can thus “compensate for the
 transcriptionist’s reaction time by adjusting the location of
 an editing function by the reaction time.” Id. at col. 11 ll.
 63–65. In this embodiment, there are two separate
 locations: (1) an audio cursor that visually indicates the
 word in the transcript that corresponds to the word that
 has just been spoken in the audio file (“cursor 60”), and (2)
 a text insertion point that is separated from cursor 60 by a
 period of time and determines the location that text edits
 will be made (“insertion point 61”). Id. at col. 11 l. 49–col.
 12 l. 55. See also Appellee’s Br. 39. Cursor 60 is denoted
 by a visual indicator. Important to this appeal, unlike
 cursor 60, insertion point 61 is not displayed visually
 (although insertion point 61 is denoted by a triangle in Fig.
 5a, the Board found, and the parties do not dispute, that it
 is technically “not displayed visually”). J.A. 169; J.A. 241.
      Figure 5a, shown below, illustrates this embodiment.
 Schulz explains that “cursor 60 is aligned under the word
 ‘accident’ as it is being reproduced in audio.” J.A. 1443 at
 col. 6 ll. 30–35. If a reaction time variable is employed
 (such as 250 milliseconds), when the user presses the edit
 function key at time T0, an edit will be performed on the
 word “automobile” (the word that was marked by the
 cursor 60 at a time 250 milliseconds before time T0 and is
 represented by insertion point 61). J.A. 1446 at col. 12 ll.
 22–32.
Case: 20-1549     Document: 63     Page: 9    Filed: 03/10/2021




 NUANCE COMMUNICATIONS, INC.    v. MMODAL LLC                9




 Schulz also discloses a “standard text editor mode,” in
 which playback of the audio file is stopped and the
 transcriptionists can use a cursor to edit the text. J.A. 1443
 at col. 5 ll. 35–44; J.A. 1447 at col. 13 ll. 21–27.
     Sumner discloses two cursors with two different
 functions for use with ASR: (1) an insertion cursor, to
 “denote the location where new text will be inserted within
 a document,” and (2) a correction cursor, which marks the
 last location where a correction to the text was made. J.A.
 1538–40 ¶¶ 8, 14, 24–25.
     Before analyzing whether the claims would have been
 obvious, the Board engaged in claim construction. It
 determined that “using a single visual indication on a
 display to mark the position of both the audio cursor and
 the text cursor” falls within the scope of the claims. J.A.
 143; J.A. 207 (emphasis added). Subsequently, the Board
 concluded that the claims are unpatentable as obvious
 under two separate grounds. Under the first ground,
 pursuant to its claim construction, the Board determined
 that the claims would have been obvious over Schulz.
 Specifically, the Board found that the single displayed
 cursor in Schulz, as exemplified in Figures 4a–b, satisfies
 both the “audio cursor” and “text cursor” limitations of the
 claims. J.A. 165–67; J.A. 228–30. Under the second
Case: 20-1549    Document: 63      Page: 10    Filed: 03/10/2021




 10             NUANCE COMMUNICATIONS, INC.     v. MMODAL LLC



 ground, the Board concluded that, even if contrary to its
 construction, the claims require separate visual indicators
 for each cursor, they still would have been obvious over
 Schulz’s reaction time embodiment (Figures 5a–b).
 Specifically, it determined that it would have been obvious
 to combine a “visual indicator” at the targeted insertion
 point 61 (to satisfy the text cursor limitation) with the
 audio cursor 60, in view of Schulz, or Schulz and Sumner.
 J.A. 169; J.A. 241.
    Nuance appealed to this court. We have jurisdiction
 pursuant to 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004) (citing In re
 Kollar, 286 F.3d 1326, 1329 (Fed. Cir. 2002), and its fact
 findings for substantial evidence, In re Gartside, 203 F.3d
 1305, 1316 (Fed. Cir. 2000). A finding is supported by sub-
 stantial evidence if a reasonable mind might accept the ev-
 idence as adequate to support the finding. Consol. Edison
 Co. v. N.L.R.B., 305 U.S. 197, 229 (1938).
     Obviousness is a question of law, supported by under-
 lying fact questions. In re Baxter Int’l, Inc., 678 F.3d 1357,
 1361 (Fed. Cir. 2012). In evaluating obviousness, we con-
 sider the scope and content of the prior art, differences be-
 tween the prior art and the claims at issue, the level of
 ordinary skill in the pertinent art, and any relevant sec-
 ondary considerations. Graham v. John Deere Co., 383
 U.S. 1, 17–18 (1966).
     Nuance asserts that the Board erred in concluding that
 the prior art renders obvious the use of a text cursor in
 combination with an audio cursor, as required by the
 claims. We first address Nuance’s arguments regarding
 independent claims 8 and 9 and then address Nuance’s
 arguments regarding dependent claims 10 and 13.
Case: 20-1549    Document: 63         Page: 11      Filed: 03/10/2021




 NUANCE COMMUNICATIONS, INC.        v. MMODAL LLC               11



                                I
     We turn first to Nuance’s argument that the Board
 erred in concluding that claims 8 and 9 are unpatentable
 as obvious. Nuance contends that the Board’s second
 obviousness ground, which was based on Schulz’s reaction
 time embodiment, was erroneous. Specifically, Nuance
 asserts that the Board erred in finding that it would have
 been obvious for a person of skill to combine a (1) “visual
 indicator” at insertion point 61 with (2) the audio cursor 60.
 According to Nuance, the Board provided “no . . . reasons”
 as to why a person of skill in the art would be motivated to
 modify Schulz in this manner. Appellant’s Br. 53. MModal
 responds that the Board’s analysis was supported by
 substantial evidence. According to MModal, a person of
 ordinary skill would have been motivated to add a visual
 indicator at insertion point 61 in order to view the location
 where text edits would occur.
      We agree with MModal that the Board’s determination
 was supported by substantial evidence. First, the Board
 found that “the use of, and the benefits of displaying, each
 type of cursor—an audio cursor and a text cursor—were
 well known in the art.” J.A. 169; see also J.A. 241. As the
 Board observed, the patent specifications themselves
 disclose that it was well known in the art to use an audio
 cursor to follow the words being played back and to use a
 text cursor to make corrections to the text. See J.A. 169
 (citing ’034 patent col. 1 ll. 28–56); see also J.A. 241. Given
 these benefits, the Board reasonably found that a person of
 ordinary skill would have been motivated to add a visual
 indicator at insertion point 61 for use with Schulz’s audio
 cursor 60. The Board elaborated that doing so would allow
 a person to simultaneously (1) confirm the “precise
 position” where edits would occur with a text cursor at
 insertion point 61, and (2) observe the text being spoken in
 the audio playback with the audio cursor 60. J.A. 172–174;
 J.A. 245–247. Indeed, the Board pointed out that not
 displaying a visual indicator at insertion point 61 could
Case: 20-1549    Document: 63      Page: 12     Filed: 03/10/2021




 12              NUANCE COMMUNICATIONS, INC.     v. MMODAL LLC



 create confusion as to where the corrections would be
 made. J.A. 172 (citing expert testimony); J.A. 245. The
 Board’s determination was further supported by Sumner,
 which discloses the advantages of displaying cursors
 relating to two different, but relevant functions at the same
 time. Id. Moreover, implementing such a modification
 would have taken only routine skill. For example, the
 Board credited MModal’s argument, based on expert
 testimony, that “it was well-known for text editors, such as
 Microsoft Word, to visually display a text cursor . . . .” J.A.
 169; J.A. 241–42.
     Nuance makes several arguments as to why the
 Board’s determination should be reversed, all
 unconvincing. First, Nuance argues that Sumner cannot
 support the Board’s second obviousness determination
 because its two cursors do not function as an audio cursor
 and a text cursor. Appellant’s Br. 53.
     Nuance’s argument misses the mark. The Board
 acknowledged that, strictly speaking, Sumner’s cursors do
 not correspond to the audio cursor and text cursor of the
 claims. See J.A. 173–75; J.A. 246–48. However, the Board
 did not rely on Sumner for that purpose. Rather, the Board
 relied on Sumner’s disclosure that it would be beneficial to
 simultaneously display two cursors with different
 functions. Id. The Board further found that a person of
 ordinary skill would have been motivated to implement
 that teaching in order to modify Schulz. Id.
     Second, Nuance argues that the Board improperly
 “requir[ed]” it to prove that the specifications describe the
 inventive aspects of the claims, namely, the simultaneous
 display of two separate cursors. Appellant’s Br. 51–52.
 According to Nuance, the specifications “did not need to
 emphasize the visual nature of the cursors because” a
 person of ordinary skill in the art “reviewing the
 specifications would have understood . . . the advantages
 that the two cursors would provide.”             Id. at 52.
Case: 20-1549    Document: 63     Page: 13      Filed: 03/10/2021




 NUANCE COMMUNICATIONS, INC.    v. MMODAL LLC               13



 Consequently, Nuance contends it was improper for the
 Board to require such a showing in order to conclude that
 the claims are nonobvious. Id.
      We disagree with Nuance’s interpretation of the
 Board’s analysis. Contrary to Nuance’s assertion, at no
 point did the Board indicate that its obviousness
 determination hinged on the specifications’ disclosure that
 the claimed subject matter is inventive. Rather, the Board
 simply examined the specifications and found support for
 its obviousness determination. It was not improper for the
 Board to review the specifications when analyzing whether
 the claims would have been obvious. Moreover, the Board’s
 analysis was further supported by a variety of other
 evidence, including prior art and expert testimony. See,
 e.g., J.A. 169; J.A. 241–42.
     Third, Nuance asserts that insertion point 61 cannot
 be a “different cursor from cursor 60” as it is “simply the
 position of cursor 60 at a different, earlier point in time.”
 Appellant’s Br. 49. We disagree. Although insertion point
 61 denotes the location of cursor 60 at an earlier point in
 time, it still performs a separate and distinct function,
 namely, denoting where edits will occur. See J.A. 169.
 Indeed, for that very reason, in Schulz, it is denoted by a
 different number (61) from cursor 60. 2



     2   Nuance also contends that the Board should have
 construed cursor to mean a “moveable indicator on a
 display screen.” Appellant’s Br. 35, 52–53. According to
 Nuance, under its construction, insertion point 61 cannot
 be a cursor because it doesn’t visibly indicate the text
 location. However, that amounts to an argument that
 because insertion point 61 is not visible, it would not have
 been obvious to make it visible. As discussed, the Board
 already found that it would have been obvious to make
 insertion point 61 visible.
Case: 20-1549    Document: 63       Page: 14   Filed: 03/10/2021




 14             NUANCE COMMUNICATIONS, INC.     v. MMODAL LLC



     In sum, the Board reasonably found that a person of
 ordinary skill “would have wanted, and known how, to see
 where . . . text edits would occur by providing a visual
 indicator” to show the position of insertion point 61. J.A.
 173; J.A. 245. Because the Board’s second obviousness
 ground was supported by substantial evidence, we need not
 reach Nuance’s arguments regarding the Board’s first
 obviousness ground (Schulz Figures 4a–b), which did not
 include a reaction time.
                               II
     We turn next to Nuance’s arguments that the Board
 erred in concluding that dependent claims 10 and 13 are
 unpatentable as obvious. First, Nuance asserts that the
 Board did not explicitly determine that claims 10 and 13
 would have been obvious under its second obviousness
 ground (based on Schulz’s reaction time embodiment).
 Rather, Nuance contends that the Board applied its second
 obviousness ground only to independent claims 8 and 9.
 Second, Nuance argues that claims 10 and 13 are not
 unpatentable as obvious, even under the Board’s second
 obviousness ground. We address each argument in turn.
                               A
      As an initial matter, the Board indicated that it
 analyzed the dependent claims under the first and second
 obviousness grounds. For example, when addressing
 Nuance’s arguments regarding claim 10, the Board
 clarified that it was incorporating its entire analysis for
 claim 9, including its second obviousness ground. See J.A.
 257 (noting with respect to claim 10 that “[f]or reasons we
 discussed for claim 9 . . . we are persuaded [MModal] has
 shown Schulz, alone or in combination with Sumner,
 teaches two distinct cursors”). Similarly, the Board stated
 that its analysis of claim 13 incorporates its analysis of
 claim 8, at least in part. See J.A. 185 (reiterating that “all
 of” claim 8’s limitations would have been obvious “[f]or the
 reasons explained above in Section III.B.3.a” and then
Case: 20-1549    Document: 63      Page: 15     Filed: 03/10/2021




 NUANCE COMMUNICATIONS, INC.    v. MMODAL LLC               15



 explaining why “the additional limitations recited in claim
 13” would also have been obvious in view of Schulz)
 (emphasis added).
     To the extent that the Board did not explicitly state
 whether it was analyzing the claims under the second
 obviousness ground, any such ambiguity was harmless.
 First, the logic of the Board’s determination would have
 been substantially the same under either obviousness
 ground, as will be further explained below. Second, the
 dependent claims only add minor limitations to the
 independent claims. For example, independent claim 9
 recites use of a text cursor and an audio cursor. See ’933
 patent col. 9 l. 44–col. 10 l. 20. Claim 10, which depends
 from claim 9, recites, in relevant part, that the “text cursor
 (TC) is synchronized with the audio cursor (AC) or the
 audio cursor (AC) is synchronized with the text cursor (TC)
 depending on the editing information entered (EI).” Id. col.
 10 ll. 21–25. Indeed, before the Board, Nuance did not
 present arguments for claim 10 beyond those already
 raised for claim 9. See J.A. 257. Additionally, claim 10’s
 synchronization limitation is similar to independent claim
 8’s limitation that requires “automatically synchronizing
 the text cursor and the audio cursor,” which the Board
 explicitly found obvious under its second ground. Compare
 ’933 patent col. 10 ll. 21–25, with ’034 patent col. 9 ll. 66–
 67; J.A. 173–77. Similarly, claim 13 recites, in relevant
 part, “uncoupling the text cursor from the audio cursor.”
 ’034 patent col. 10 ll. 40–41.
                               B
     We now turn to Nuance’s argument that claims 10 and
 13 are not unpatentable as obvious, even under the Board’s
 second obviousness ground. With respect to claim 10,
 Nuance contends that the determination whether to
 synchronize the text cursor to the audio cursor, or vice-
 versa, depends on the editing information entered by the
 user. Nuance asserts, however, that in Schulz, “the
Case: 20-1549    Document: 63      Page: 16    Filed: 03/10/2021




 16             NUANCE COMMUNICATIONS, INC.     v. MMODAL LLC



 positions of cursor 60 and location 61 (the edit insertion
 point) are always determined solely by the location of the
 audio cursor 60 because the location 61 is merely the
 position of audio cursor 60 at an earlier point in time.”
 Appellant’s Br. 56–57. We are unpersuaded by Nuance’s
 argument. As the Board determined, for claim 10, Schulz’s
 insertion point 61 (the text cursor) realigns (i.e.,
 synchronizes) with the audio cursor after the user presses
 an edit function key. See J.A. 256–57. Moreover, this
 process remains the same regardless whether there is a
 reaction time variable (as in the second obviousness
 ground) or there is no reaction time variable (as in the first
 obviousness ground).
      With respect to claim 13, Nuance asserts that the claim
 language requires decoupling the text and audio cursors,
 whereas the edit insertion point 61 in Schulz is “always
 tied to the cursor 60.” Appellant’s Br. 55. We disagree.
 Here, the Board found that Schulz’s insertion point 61 is
 coupled to the audio cursor 60 only in synchronous
 playback mode. J.A. 187–88. The Board then reasonably
 determined, with support from the specification, that when
 playback mode is stopped and changed to text editor mode,
 the audio and text cursors can be uncoupled such that the
 text cursor can be used as a normal text editor. See, e.g.,
 J.A. 188 (quoting J.A. 1447 at col. 13 ll. 22–27). Moreover,
 this process remains the same regardless whether there is
 a reaction time variable (as in the Board’s second
 obviousness ground) or there is no reaction time variable
 (as in the Board’s first obviousness ground). 3
    Nuance also asserts that this court’s decision in
 Arthrex v. Smith & Nephew, Inc., 941 F.3d 1320 (Fed. Cir.


      3  To the extent that Nuance’s arguments here are
 duplicative of its arguments regarding the independent
 claims, our analysis regarding the independent claims ap-
 plies here too.
Case: 20-1549   Document: 63     Page: 17      Filed: 03/10/2021




 NUANCE COMMUNICATIONS, INC.   v. MMODAL LLC               17



 2019), which issued before the final written decisions at
 issue here, did not cure the Appointments clause defect.
 However, we have reiterated that final written decisions
 issued after Arthrex were decided by constitutionally
 appointed Administrative Patent Judges. See Caterpillar
 Paving Prods. Inc. v. Wirtgen Am., Inc., 957 F.3d 1342,
 1343 (Fed. Cir. 2020); see also Infineum USA L.P. v.
 Chevron Oronite Co. LLC, No. 2020-1333, 2021 WL 210722,
 at *8 (Fed. Cir. Jan. 21, 2021).
                       CONCLUSION
     We have considered Nuance’s remaining arguments
 and find them unpersuasive. For the foregoing reasons,
 the decisions of the Board are affirmed.
                       AFFIRMED